DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the solenoid side" in 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4,  9-12 and 14 (as indefinitely understood) is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Guggenmos (US 2010/0051839); 
Claims 5-8 and 13 (as indefinitely understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggenmos as applied to claims 1-4 (as indefinitely understood) above, and further in view of Kratzer (US 7871056.)

Guggenmos discloses in claim 1: (see at least annotated figure 2 below)

    PNG
    media_image1.png
    917
    745
    media_image1.png
    Greyscale

An electromagnetic valve (paragraph 0003 as applied to figure 2, where the valve of figure 2 includes the solenoid coil arrangement as taught in figure 1), comprising: a solenoid (2 figure 1 

Guggenmos discloses in claim 2: The electromagnetic valve according to claim 1, wherein an outer periphery of the valve body (1006/34/1008 either that of 37 when 1008 is guided therein, or that of 45 when 1006 is guided therein, where there appears to be a tolerance space between 45 and 1006 for alignment purposes) slides on the wall when the valve body moves in the axial direction. 

Guggenmos discloses in claim 3: The electromagnetic valve according to claim 2, wherein the valve body has an enlarged diameter part (where 34.1 is considered a reduced diameter part smaller in diameter than that of the outer diameter portions of the valve body somewhat similar to that of the valve body of the instant application at 52/53/54 of figure 3 of applicants invention and where in Guggenmos the larger or enlarged portions include an upper large diameter part 34, and intermediate enlarged portion at 2015 and lower enlarged diameter part at 1014) with an enlarged outer diameter at a portion that slides on the wall (i.e. 34 slides against 37 along interior surface at 1010, and 1014 slides adjacently on or through 45.)  

Guggenmos discloses in claims 4 and 14: the spring is a coil spring (35 is a coiled spring), and an outer periphery (at 1015) of the enlarged diameter part contacts an inner periphery of the coil spring (apparently to maintain alignment.)  

Guggenmos discloses in claims 5-8: the guide part (34) has [an annular protrusion] provided to protrude from an outer periphery of the valve body toward an outer side in a radial direction. Guggenmos does not disclose, although Kratzer teaches: a plurality of protrusions protruding radially from the guide part (extending along the valve body guide part 109/209 figure 3 that 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide as taught in Kratzer for that of Guggenmos, a plurality of protrusions as taught in Kratzer, protruding radially from the guide part and extending along the valve body guide part of Guggenmos as taught in Kratzer to define compensation grooves extending longitudinally there along, all for the purpose of providing a centering of the valve body with volumetric flow spaces to allow the valve body to reciprocate relatively fluidily unimpeded as taught in Kratzer. 

Guggenmos discloses in claims 9-13: the spring is configured to be able to move the plunger to the other side in the axial direction (the valve is spring biased open when there is no electrical current to close the valve, paragraphs 0003, 0007 and 0016), and the solenoid is configured to be able to move the plunger to the one side in the axial direction against an urging force of the spring (id.)  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753